Gunderson, J.,
concurring:
I concur: in the result reached by the majority; in many of the sentiments expressed by Mr. Justice Batjer.
The first appeal of this cause was presented and decided on the assumption that the “appraiser” agreed upon by the parties *165had appraised the Blossers’ property, then rendered a revised appraisal. We remanded the cause for the lower court “to decide which of the two figures should govern.” Blosser v. Wilcox, 83 Nev. 124, 126, 424 P.2d 886, 888 (1967).
From the record before us, it now appears that instead of two plausible appraisals to choose from, there is really none. The “appraiser” now stigmatizes his first evaluation of the Blossers’ property as being “wrong to begin with,” a mere attempt “to effect a settlement, a compromise,” and not a proper “appraisal”; thus, to accept it as the latter rather than the former, one would have to credit his capacity to make an appraisal, but discredit his veracity in saying when he has made one. The “appraiser” now styles his second evaluation of the Blossers’ property as the only real appraisal made by him; yet, for reasons suggested by Mr. Justice Batjer, I would not consider it a proper appraisal of the Blossers’ property, for the purposes of these parties.
However, since I find no justification for the proposition that the Blossers rescinded the contract by attempting to enforce their rights under it, since the respondent insists that the second evaluation is the true “appraisal,” and since the Blossers’ rights will be completely frustrated if no opportunity is afforded to them to acquiesce in this view, I agree with the majority that, upon remand, the Blossers should be afforded the opportunity to accept or reject the only available “appraisal.” If they reject it, the contract of the parties must fail because the “appraiser” agreed to by them has not fulfilled his function, and we cannot perform it for him.